Hammond, J.
The appellee recovered a judgment against the appellant before a justice of . the peace in Bartholomew county for $102.85. The appellant appealed to the circuit court of that county, from which the venue was changed to the court below. On trial and verdict of the jury the appellee recovered judgment against the appellant for $50. On account of the reduction of more than $5 of the judgment rendered before the justice, the appellant had judgment for his costs in the circuit court. He then moved, as it appears from the order-book entries, to have his judgment for costs, to the extent thereof, set off against the appellee’s judgment. This motion was dismissed. The appellant excepted, and was allowed sixty days in which to file a bill of exceptions. It was never filed. The dismissal of the appellant’s said motion is his ground of complaint in this court. But as his motion and the grounds for its dismissal are not part of the record by bill of exceptions or order of court, no question is presented for our decision, and the judgment of the court below will have to be affirmed.
Affirmed, at appellant’s costs.